Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.
 
This is in response to the Amendment dated August 22, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 1-4 and 11-15 drawn to an invention nonelected without traverse in the reply filed on December 8, 2021. 

Claim Rejections - 35 USC § 112
Claim 6 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 5-7 have been rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462), Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1) and Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Caro et al. in view of Shukla et al., Kuhry et al. and Ohart et al. has been withdrawn in view of the new grounds of rejection.

II.	Claims 8-10 have been rejected under 35 U.S.C. 103 as being unpatentable over Caro et al. (US Patent Application Publication No. 2008/0078671 A1) in view of Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate. Part III. Formation of Methane,” Transactions of the Faraday Society (1932), Vol. 28, pp. 457-462), Kuhry et al. (US Patent 

Application Publication No. 2011/0111475 A1) and Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	The rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Caro et al. in view of Shukla et al. , Kuhry et al. and Ohart et al. has been withdrawn in view of the new grounds of rejection.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate Solutions. Part II. Discharge Potential of the Acetate Ion,” Transactions of the Faraday Society (1931), Vol. 27, pp. 722-730) in view of Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1).
	Regarding claim 5, Shukla teaches a process for storing energy by converting electric power into hydrocarbon chemicals and hydrogen, comprising: 
a.  providing an open cavity Kolbe reactor (= an H-shaped glass vessel) [page 723, lines 20-21]; 
b.  introducing into the open cavity Kolbe reactor a formulation of a 2-5 carbon chain primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N (= an equivalent amount of added acetic acid) [page 723, lines 50-52], and an alkali salt of the carboxylic acid (= N potassium acetate (page 724, line 16) = 3.5 N conc. of electrolyte 
(page 725, Table 1)); 

	c.  providing electrical power to the Kolbe reactor having a current density (= a given current density) [page 723, line 43]; and
d.  recovering a product stream (= samples of the gas evolved at the anode) [page 726, 
lines 9-12] generated of a C2-8 alkane (= C2H6) and CO2 (= CO2) [page 725, Table 1].
The process of Shukla differs from the instant invention because Shukla does not disclose the following:
a.	Wherein the current density is a current density of between 60 mA/cm2 to 100 mA/cm2.
Kuhry teaches the electrolytic decaboxylation of a VFA salt-containing solution and of a VA-MCFA salt-containing solution:
			
    PNG
    media_image1.png
    184
    390
    media_image1.png
    Greyscale

(Fig. 1).
Surprisingly, the electrolysis reactions may be conducted in a simple undivided electrochemical cell under mild electrolysis conditions, at or above 3 volts DC (VDC) and at or above 1 mA/cm2 anode current density, using low-cost carbon or graphite electrodes, at room temperature and ambient pressure, under aqueous conditions (page 8, [0057]).

For experimental purposes, voltages of above 3 VDC with 1 mA/cm2-100 mA/cm2 anode current density were used depending on the cell resistance due to electrode spacing within the fermented broth. The literature (Torii and Tanaka, 2001) suggests that higher anode current densities of about 250 mA/cm2 and higher, produce more Kolbe products. However, it was the intention of this research to run electrolyses on the primary fermentation broths with very simple equipment in order to prove process efficacy with minimum possible costs (page 10, [0074]).

In these examples, CO2 was produced at the anode along with the hydrocarbon products noted, and H2 was produced at the cathode (page 14, [0083]).

Current density: 60 mA/cm2 (page 14, [0084]).
Current density: 70-80 mA/cm2 (page 14, [0086]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical power described by Shukla by providing electrical power to the Kolbe reactor having a current density of between 60 mA/cm2 to 100 mA/cm2 because using an anode current density of 1 mA/cm2-100 mA/cm2 produces Kolbe products from fatty acid-salt containing solutions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the product gas stream is generated of H2.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Shukla combination teaches a process in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).

	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the 
process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 6, Shukla teaches wherein the 2-5 carbon chain primary carboxylic acid is acetic acid (= an equivalent amount of added acetic acid) [page 723, lines 50-52] and the C2-8 alkane is ethane (= C2H6) [page 725, Table 1].

II.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate Solutions. Part II. Discharge Potential of the Acetate Ion,” Transactions of the Faraday Society (1931), Vol. 27, pp. 722-730) in view of Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1) as applied to claims 5 and 6 above, and further in view of Ohart et al. (US Patent Application Publication No. 2016/0138861 A1).
	Shukla and Kuhry are as applied above and incorporated herein.
	Regarding claim 7, the process of Shukla differs from the instant invention because Shukla does not disclose recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling a gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Shukla by recovering the C2-8 alkane by a liquefaction process comprising compressing or cooling a gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate Solutions. Part II. Discharge Potential of the Acetate Ion,” Transactions of the Faraday Society (1931), Vol. 27, pp. 722-730) in view of Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1).
Regarding claim 8, Shukla teaches a process for harvesting electrical power from a renewable energy source by conversion of electric power into hydrocarbon chemicals and 
hydrogen, comprising: 

a.  providing an open cavity Kolbe reactor (= an H-shaped glass vessel) [page 723, lines 
20-21]; 
b.  introducing into the open cavity Kolbe reactor a formulation of a 2-5 carbon chain
primary carboxylic acid, or mixture thereof, at a total acid concentration of from about 3N to about 6N (= an equivalent amount of added acetic acid) [page 723, lines 50-52], and a potassium salt of the 2-5 carbon chain primary carboxylic acid (= N potassium acetate (page 724, line 16) = 3.5 N conc. of electrolyte (page 725, Table 1)); 
c.  providing electrical power to the Kolbe reactor having a current density (= a given current density) [page 723, line 43]; and
d.  recovering a product stream (= samples of the gas evolved at the anode) [page 726, 
lines 9-12] generated of a C2-8 alkane (= C2H6) and CO2 (= CO2) [page 725, Table 1].
The process of Shukla differs from the instant invention because Shukla does not disclose the following:
a.	Wherein the current density is a current density of between 60 mA/cm2 to 100 mA/cm2.
Kuhry teaches the electrolytic decaboxylation of a VFA salt-containing solution and of a VA-MCFA salt-containing solution:
			
    PNG
    media_image1.png
    184
    390
    media_image1.png
    Greyscale


(Fig. 1).
Surprisingly, the electrolysis reactions may be conducted in a simple undivided electrochemical cell under mild electrolysis conditions, at or above 3 volts DC (VDC) and at or above 1 mA/cm2 anode current density, using low-cost carbon or graphite electrodes, at room temperature and ambient pressure, under aqueous conditions (page 8, [0057]).

For experimental purposes, voltages of above 3 VDC with 1 mA/cm2-100 mA/cm2 anode current density were used depending on the cell resistance due to electrode spacing within the fermented broth. The literature (Torii and Tanaka, 2001) suggests that higher anode current densities of about 250 mA/cm2 and higher, produce more Kolbe products. However, it was the intention of this research to run electrolyses on the primary fermentation broths with very simple equipment in order to prove process efficacy with minimum possible costs (page 10, [0074]).

In these examples, CO2 was produced at the anode along with the hydrocarbon products noted, and H2 was produced at the cathode (page 14, [0083]).

Current density: 60 mA/cm2 (page 14, [0084]).
Current density: 70-80 mA/cm2 (page 14, [0086]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrical power described by Shukla by providing electrical power to the Kolbe reactor having a current density of between 60 mA/cm2 to 100 mA/cm2 because using an anode current density of 1 mA/cm2-100 mA/cm2 produces Kolbe products from fatty acid-salt containing solutions.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	b.	Wherein the product gas stream is generated of H2.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Shukla combination teaches a process in a similar manner as presently claimed. Similar processes can reasonably be 
expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious 
where Applicant claims a process in terms of function, property or characteristic and the 
process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Regarding claim 9, Shukla teaches wherein the 2-5 carbon chain primary carboxylic acid is acetic acid (= an equivalent amount of added acetic acid) [page 723, lines 50-52] and the C2-8 alkane is ethane  (= C2H6) [page 725, Table 1].

IV.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (“Anode Phenomena in the Electrolysis of Potassium Acetate Solutions. Part II. Discharge Potential of the Acetate Ion,” Transactions of the Faraday Society (1931), Vol. 27, pp. 722-730) in view of Kuhry et al. (US Patent Application Publication No. 2011/0111475 A1) as applied to 
claims 8 and 9 above, and further in view of Ohart et al. (US Patent Application Publication No. 
2016/0138861 A1).

	Shukla and Kuhry are as applied above and incorporated herein.
	Regarding claim 10, the process of Shukla differs from the instant invention because Shukla does not disclose wherein the process further comprises recovering the C2-8 alkane by a liquefaction comprising compressing a gas effluent.
Ohart teaches producing liquefied natural gas from a natural gas source (page 1, [0007]).
The storage tank may be fluidly coupled with the liquefaction module and configured to receive and store the liquefied natural gas from the liquefaction module (page 1, [0008]).

The natural gas from the natural gas source 102 may include one or more hydrocarbons. For example, the natural gas may include methane, ethane, propane, butanes, pentanes, or the like, or any combination thereof (page 3, [0021]).

A pressure of the natural gas flowing through the product stream is increased by compressing the natural gas from the natural gas source in a precompression module before feeding the natural gas from the natural gas source to the liquefaction module (page 13, claim 9).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Shukla by wherein the process further comprises recovering the C2-8 alkane by a liquefaction comprising compressing a gas effluent because compressing hydrocarbon gas in a precompression module before feeding the hydrocarbon gas to a liquefaction module stores the hydrocarbon gas as a 
liquid.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng et al. (“Electrochemical Pathways for Electrochemical Oxidation of Acetic Acid,” ECS Transactions (2018 Apr 10), Vol. 85, No. 10, pp. 29-34) is cited to teach the 12 products from the acetate electrolysis experiments on a Pt electrode. Eight of these products have been reported before: ethylene, ethane, methane, methanol, methyl acetate, carbon dioxide, carbon monoxide , oxygen, hydrogen (page 31, lines 18-21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 2, 2022